UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2064


DERRICK NEWSON,

                     Plaintiff - Appellant,

              v.

PRINSTON PHARMACEUTICAL, INCORPORATED,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00269-RJC-DCK)


Submitted: April 26, 2022                                         Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Newson, Appellant Pro Se. Caroline M. Austin, Natalie Frances Bare, DUANE
MORRIS, LLP, Philadelphia, Pennsylvania; Meredith Anne Pinson, MCGUIREWOODS,
LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Newson appeals the district court’s order accepting the recommendation of

the magistrate judge and granting Prinston’s motion to enforce a settlement agreement that

resolved claims arising from Newson’s discharge. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Newson v. Prinston Pharm., Inc., No. 3:18-cv-00269-RJC-DCK (W.D.N.C. Aug. 26,

2021); see also First Virginia Banks, Inc. v. BP Exploration & Oil, Inc., 206 F.3d 404, 407

n.1 (4th Cir. 2000) (declining to consider issues raised for first time on appeal). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2